Title: Deed of Trust for the Loganian Library, 28 August 1754
From: Logan, James
To: 


As early as March 1745 James Logan had decided to give his library to the people of Philadelphia, and executed a deed of trust for the purpose. Soon afterwards he began the erection of a suitable building on Sixth Street to house his collection. Later he became dissatisfied with some provisions of the deed of trust, canceled it, and began the preparation of a new one, which, however, he never completed because of serious illness. He died, October 31, 1751, and after some delay his heirs executed a deed of trust in which they named seven trustees, including Franklin, to carry out Logan’s intentions. This instrument, some 8000 words long, recites in detail and often verbatim several earlier documents which reveal Logan’s plans and make clear the sources of income he intended to provide for the library’s support. It bears, somewhat inaccurately, the title “Deed of Trust Respecting Land in Buck County, Granted for Supporting the Loganian Library.”

August 28, 1754
Abstract: An indenture, dated Aug. 28, 1754, between William Logan and James Logan, sons of James Logan deceased, and his son-in-law John Smith, Logan’s executors, together with Hannah Smith, his surviving daughter, all of the first part; and Israel Pemberton, Jr., William Allen, Richard Peters, and Benjamin Franklin, all of the second part. By his last will, dated Nov. 25, 1749, James Logan had reserved from his bequest of certain Philadelphia lots to his son James the land on which his library had been built; had provided that if either of his granddaughters, Mary and Sarah Norris, died before attaining her majority, his £1000 bequest to her was to be invested in rents for the maintenance of the library; and had requested Richard Peters to assist in arranging his books in it. By an instrument of settlement, dated March 8, 1745, he had assigned certain Philadelphia ground rents for library maintenance and had prescribed rules for its operation, but had later canceled this instrument and begun the preparation of a new one which remained unfinished when he was incapacitated by “the dead Palsy.” William Penn had granted to Logan, Nov. 3, 1701, a tract of 596¾ acres in Solebury Township, Bucks County, which Logan had in turn granted in two parcels to Jonathan Ingham and Jacob Dean, May 1 and 26, respectively, 1750, with elaborate provisions (here recited) for rents, which were to be revalued periodically forever. By 1761 these rents would amount to £35 sterling per annum.
By the unfinished new instrument of settlement he had proposed to convey the library building and land, his books, and the rents of the Bucks County tract to William and James Logan, Smith, Pemberton, Allen, Peters, and Franklin, as trustees. William Logan was to be the first librarian and upon his death the office was to pass to his eldest son and his male heirs “in priority of Birth and Seniority of Age.” In case of the failure of male issue, the librarianship was to pass to James Logan, the younger, and his male heirs, then to the male heirs of Hannah Smith, Mary Norris, and Sarah Norris, each in turn and all according to the same principle as in the case of William’s heirs. If the right of succession should devolve on a minor, the trustees were to appoint a substitute until he came of age, unless “by the pregnancy of his parts” he should be judged capable of officiating sooner. In case no qualified Logan heir should be found, the trustees might appoint a suitable “Proficient in Literature” as librarian. Since most of the above provisions of the unfinished document were the same as those of the canceled instrument of 1745, certain additional clauses of the latter, relating to the qualifications of the librarian and the rules for borrowing books, are recited.
Now, for the execution of Logan’s intention as expressed in the above instruments and in consideration of ten shillings paid by the parties of the second part, the parties of the first part convey to them and their heirs forever the piece of ground in Philadelphia beginning at a distance of 80 ft. north of the corner of Sixth and Walnut Streets, running northward along Sixth St. for 80 ft. for the full length thereof and containing in breadth 55 ft. from Sixth St., with all the buildings and appurtenances pertaining thereto; all the books mentioned in the catalogue of Logan’s library or added to it; and all rents mentioned in the last will and in the unfinished instrument of settlement and set forth verbatim hereinbefore—the library to be called The Loganian Library—to have and to hold for the benefit of the parties of the first and second parts (excepting Hannah Smith) and their survivors and heirs, in trust for the purpose of carrying out the intentions of the testator as expressed in the above instruments.
This indenture is to be recorded in the office for recording deeds and all the above documents are to be copied into a record book kept by the librarian or memorandum made of the locations of their official recordings. The parties agree that two-thirds of the trustees may make and alter rules for the library not inconsistent with the testator’s intent, and provision is made for the use of any increase in the rents from the Bucks County land and of unexpended funds from deposits forfeited by borrowers of books. To help determine the right of succession, the librarian is to keep a genealogical record of the Logan family. The legislature is besought to investigate and remedy any suspected breach of the trust. On the death of any trustee the survivors are to appoint his successor within thirty days and make legal conveyance to him; in the case of the death of one of Logan’s descendants in the group the successor is to be the descendant next of kin, if possible, with provision for the appointment of a temporary substitute in case the next of kin is a minor. The trustees agree that none of them will convey his title and interest to anyone so as to create a tenancy in common or otherwise sever the joint tenancy, without the consent of the other trustees. Signed: Willm. Logan, James Logan, John Smith, Hannah Smith, Isr. Pemberton, Will: Allen, Richard Peters, B. Franklin. Sealed and delivered in the presence of: Th Bond, Jams: Pemberton, Jn Reily.

